Blackford, J.
Trespass on the case against Burnham for criminal conversation with the plaintiff’s wife. Plea,- not guilty. Verdict and judgment for the plaintiff.
This suit was commenced in Allen county, and removed by a chahge of venue to Huntington.
There are some objections made to the form of the order for the change of venue, but they -come too late. They were waived by pleading to the action in the Huntington Circuit Court.
Upon the. trial, the defendant offered to prove by a member of a previous grand jury, some admissions respecting the cause of action, made by the plaintiff on his examination before the grand jury. This evidence was objected to, and the objection sustained.
We think the witness ought to have been examined. The oath of grand jurors to keep their proceedings secret, does not prevent the public or an individual from proving by one of the jurors in a Court of justice, what passed before the grand .jury (1).
C. Fletcher and 0. Butler, for the plaintiff.
J5T. Cooper and D. H. Colericlc, for the defendant.

Per Curiam.

The judgment is reversed, and the verdict set aside, with costs. Cause remanded, &c.

 It does not appear to be completely settled in England, that a grand-jury-man is at liberty to disclose the evidence laid before the grand jury, in the course of a criminal proceeding. X Phill. Ev. 288, and the cases there cited.